PHOENIX DEVELOPMENT CO., PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Phoenix Development Co. v. CommissionerDocket No. 12672.United States Board of Tax Appeals13 B.T.A. 414; 1928 BTA LEXIS 3256; September 19, 1928, Promulgated 1928 BTA LEXIS 3256">*3256  Legal expenses incurred by petitioner in defending its title to lands against adverse claimants are not deductible as ordinary and necessary expenses paid or incurred during the taxable year in carrying on its business.  Monte M. Lemann, Esq., for the petitioner.  T. M. Mather, Esq., for the respondent.  LITTLETON13 B.T.A. 414">*414  The Commissioner determined a deficiency in income and profits tax for 1920 in the amount of $881.76.  The petitioner claims that the Commissioner erred in disallowing as a deduction from gross income 13 B.T.A. 414">*415  $1,916.85, representing legal expenses incurred and paid by petitioner in defense of its title to certain real estate in Texas.  FINDINGS OF FACT.  Petitioner is a Louisiana corporation with its principal office in New Orleans.  The petitioner deducted from gross income for 1920 the amount of $1,916.85 incurred and paid in that year as legal expenses in defending its title to valuable lands in Texas.  The Commissioner disallowed the deduction.  OPINION.  LITTLETON: Similar questions have been decided by this Board, and in accordance with our previous opinions on the same subject, we hold that the Commissioner committed1928 BTA LEXIS 3256">*3257  no error in disallowing as he did the deduction of which petitioner complains.  The cost of defending title to property is a capital expenditure.  ; ; ; ; ; ; 2 Am.Fed. Tax Rep. 1525. Judgment will be entered for the respondent.